     Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendants’ Motion To Exclude Evidence About

Mesh Characteristics Because Of Failure To Preserve Mesh Explants (Doc. #188) filed February

12, 2021. Defendants argue that by repeated disposal of explanted mesh, plaintiff has violated her

obligation to preserve evidence and irreparably impaired their ability to respond to plaintiff’s

claims about the physical characteristics of her mesh device. Accordingly, pursuant to the Court’s

inherent authority and Rule 37, Fed. R. Civ. P., defendants ask the Court to bar plaintiff’s experts

from introducing evidence that mesh material implanted in plaintiff was defective because it

caused chronic foreign body reaction, degradation, chronic inflammation, deformation, loss of

pore size, fibrotic bridging with scar plate formation, shrinkage, contraction or similar conditions.

Plaintiff responds that plaintiff and her attorneys never possessed or discarded any explanted mesh;

that some of her explanted mesh still exists; and that the proposed sanction should require proof

of bad faith and prejudice, which Ethicon cannot show.
      Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 2 of 10




I.      Factual Background

        Plaintiff had Prolift implantation surgery in 2007. She later experienced complications and

hired attorneys in late 2011 or early 2012. She had her first revision surgery on January 31, 2012

and filed suit seven months later, on August 26, 2012. After the surgery, on February 28, 2012,

plaintiff called her surgeon to report that “her attorney wanted her to see if the mesh that was

removed during surgry [sic] is being stored anywhere.” The surgeon responded that “this was

disposed of after surgery.” In other words, no mesh materials were preserved for purposes of

litigation.

        After plaintiff filed suit, on September 18, 2012, she had a second revision surgery. This

time, plaintiff’s surgeon sent the extracted specimen to pathology. It remains intact and available.

        Shortly after plaintiff’s second surgery, on December 4, 2012, plaintiff’s case was

transferred to the MDL. While the case was pending in the MDL, on April 14, 2014, plaintiff had

a third revision surgery. As with the first revision surgery, no materials were submitted to

pathology or preserved for litigation purposes.

        Two months later, on June 17, 2014, the MDL Court entered PTO 121, which ordered that

plaintiffs in the MDL take “reasonable steps” to preserve explanted mesh material, notify counsel

of any planned or completed surgery involving the removal of mesh material, notify health care

providers of the duty to preserve explanted mesh material, and take any necessary steps to facilitate

preservation of explanted mesh at the site of removal until arrangements could be made to deliver

it to a third-party repository.

        The following year, on August 12, 2015, the MDL Court entered PTO 190, which provided

a more detailed protocol regarding preservation and inspection of surgically explanted mesh.

        A few months after the MDL Court entered PTO 190, on November 2, 2015, plaintiff had



                                                  -2-
      Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 3 of 10




a fourth revision surgery. This surgery yielded the largest sample of explanted mesh, but no

samples were preserved. Plaintiff had notified her attorney about the upcoming surgery, but

nobody notified her health care providers that they should preserve explant samples for purposes

of litigation. At the time, counsel did not know that the MDL Court had entered preservation

orders in 2014 and 2015. She first learned about the MDL Court’s pathology protocol in April of

2017—two and three years after the fact. Upon learning of the protocols, on April 23, 2017,

counsel wrote to the Cleveland Clinic, where plaintiff had had her fourth revision surgery more

than 15 months earlier. The Cleveland Clinic had discarded plaintiff’s mesh, and it is now

unavailable.

       In 2017, defendants served on plaintiff a document production request for explanted mesh

and other pathology from explanted mesh. Plaintiff responded, “There is no specimen available.”1

Plaintiff did not timely supplement her response to the document production request under Rule

26(e)(1)(A), Fed. R. Civ. P., before the close of discovery. In fact, as of this date, it is not clear

whether or when plaintiff formally supplemented her response to defendants’ request for

production.

       At a Daubert hearing in January of 2021, plaintiff’s counsel learned that defendants might

raise issues of spoliation in this case. In response to this information, on January 26, 2021,

plaintiff’s counsel contacted Steelgate (the third-party repository for mesh explants in MDL cases)

to find out whether pathology from any of the first three procedures had been preserved there.

II.    Federal Rules Of Civil Procedure

       Under Rule 26(a)(1)(A)(ii), Fed. R. Civ. P., except as exempted by Rule 26(a)(1)(B), Fed.

R. Civ. P., or as otherwise stipulated or ordered by the court, a party must, without awaiting a


       1
                The exact dates of the request and plaintiff's response are not clear; defendants’
brief cites “Ex. 1,” but Ex. 1 is an 84-page report by Dr. Ralph Zipper.
                                                 -3-
     Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 4 of 10




discovery request, provide to the other parties a copy—or a description by category and location—

of all tangible things that the disclosing party has in her “possession, custody, or control and may

use to support its claims or defenses, unless the use would be solely for impeachment.” Tangible

things include mesh explants and/or descriptions of them by category and location. Under

Rule 26(a)(1)(C), these initial disclosures were required at or within 14 days after the parties’

Rule 26(f), Fed. R. Civ. P., conference unless a different time was set by stipulation or court order.

Plaintiff did not disclose the mesh or information about the mesh under this Rule.

       Under Rule 26(e)(1)(A), Fed. R. Civ. P., a party who has made a disclosure under Rule

26(a)—or who has responded to an interrogatory, request for production, or request for

admission—must supplement or correct her disclosure or response “in a timely manner if the party

learns that in some material respect the disclosure or response is incomplete or incorrect, and if

the additional or corrective information has not otherwise been made known to the other parties

during the discovery process or in writing.” Prior to January of 2021, when she learned that

defendants might raise issues of spoliation in this case, plaintiff did not provide supplemental

disclosures with regard to the mesh explants or provide a supplement response to defendants’

request for production.

       Rule 37(c), Fed. R. Civ. P., deals with failures to disclose or supplement discovery

responses. Section (c)(1) specifically provides as follows: “If a party fails to provide information

or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

was substantially justified or is harmless.”

       Here, plaintiff’s failure to make initial disclosures under Rule 26 was substantially

justified. Through the Plaintiff Fact Sheet, document production and deposition testimony in the



                                                 -4-
     Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 5 of 10




MDL, and in the pretrial order here, plaintiff substantially complied with certain Rule 26 duties to

disclose and to supplement. The MDL Court did not require further disclosures under Rule

26(a)(1) or (e), and it did not conduct Rule 16 or Rule 26(f) conferences which would have

triggered any duties to disclose. In fact, it is fair to say that the MDL Court tacitly excused Rule

26 disclosures altogether. Defendants obviously understood as much, since they never sought to

compel disclosures under Rule 26.

       Rule 37(b)(2), Fed. R. Civ. P., provides that if a party fails to obey a court order to provide

or permit discovery, including an order under Rule 26(f), Rule 35 or Rule 37(a), the court where

the action is pending may issue further just orders. With regard to her fourth revision surgery,

plaintiff violated two such court orders with respect to preservation of evidence. Plaintiff argues

that her dereliction of duty was nothing more than an “innocent mistake” by her attorney, in that

for two or three years after the MDL Court entered preservation orders, plaintiff’s counsel did not

know about them.       Inattention, ignorance or incompetence of counsel is not a substantial

justification, however, for breach of plaintiff’s duty to preserve evidence.

       Likewise, plaintiff has not shown a substantial justification for her failure to supplement

her response to defendants’ document production request. The response—“There is no specimen

available”—was untrue when made and until less than three months before trial, plaintiff did not

correct her misrepresentation by revealing that a sample from the second revision surgery had been

preserved. Plaintiff has not shown a substantial justification for the original answer, her failure to

correct her original response or for her failure to follow MDL Court protocols with respect to

preservation of evidence. These violations are clearly not harmless, as expert discovery has now

closed and defendants have been effectively denied the opportunity to have their own experts

evaluate plaintiff’s mesh implant for forensic purposes. Consequences are appropriate, regardless



                                                 -5-
       Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 6 of 10




of whether plaintiff or her counsel is responsible for the default, whether counsel acted negligently

or with malevolent intent, or whether plaintiff and her attorney ever had personal possession of the

mesh explants in question.

III.    Inherent Power Of The Court

        Plaintiff had a common law duty to preserve evidence which she knew, or reasonably

should have known, is relevant to imminent litigation, calculated to lead to the discovery of

admissible evidence, and reasonably likely to be requested during discovery or the subject of a

pending discovery request. This duty exists independently of any evidence preservation order in

a particular case, but here, as noted, the MDL Court codified those obligations in orders dated June

17, 2014 and August 12, 2015.

       A.      Surgery On January 31, 2012

       According to her complaint, plaintiff learned that Prolift mesh was defective by seeing

various attorney ads on television in late 2011. In late 2011 or early 2012, shortly before her first

revision surgery on January 31, 2012, plaintiff had retained attorneys. Defendants argue that by

that time, she knew or should have known that any explanted mesh would be critical evidence

regarding her claims, and that she had a duty to preserve explanted mesh from the first surgery.

The record contains no evidence that plaintiff made any timely efforts—let alone reasonable

efforts—to preserve that evidence. Plaintiff does not dispute that by the time of her first surgery,

she knew that litigation was imminent, and that any mesh explant would be admissible in evidence

and subject to discovery. Her only response is that she “had no duty to preserve her explant sample

from any of the first three surgeries, as no preservation order had been entered.” This argument

lacks legal merit. Plaintiff had a legal duty to preserve evidence, with or without the MDL orders,

and she violated it.



                                                -6-
     Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 7 of 10




      B.       Surgery On September 18, 2012

      Plaintiff’s second revision surgery occurred on September 18, 2012, after plaintiff had filed

suit. For reasons not disclosed on the record, plaintiff’s surgeon sent the extracted specimen to

pathology. The specimen remains intact and is available for inspection and testing. In 2017,

however, in response to a document production request, plaintiff denied that this specimen existed.

She never corrected this misinformation, or disclosed the existence of this sample, until three

months before trial—well after the close of discovery. As a result, plaintiff denied defendants

meaningful access to the sample for purposes of discovery. In this instance, plaintiff satisfied her

duty to preserve evidence (or perhaps just got lucky) but violated her duty to disclose it. For all

practical litigation purposes, her conduct was tantamount to destroying the evidence in question.

      C.       Surgery On April 14, 2014.

      While her case was pending in the MDL, on April 14, 2014, plaintiff had a third revision

surgery. Again, no materials were submitted to pathology or preserved for litigation purposes.

The record contains no suggestion that plaintiff or her lawyers made any request whatsoever to

procure or preserve any part of the mesh implant, and none is available. Again, on this record, it

is clear that plaintiff violated her duty to preserve evidence.

      D.       Surgery On November 2, 2015

      On November 2, 2015, after the MDL Court had entered two very specific orders with regard

to preservation of mesh extract samples, plaintiff had a fourth revision surgery. Before that

surgery, plaintiff notified her attorney, Elizabeth Dudley, of the upcoming revision. Neither

plaintiff nor her attorney took any steps—let alone reasonable steps—to notify the surgeon of any

duty to preserve explanted mesh material for later delivery to Steelgate, the MDL’s third-party

repository. More than a year after the surgery (perhaps in response to defendants’ request for



                                                  -7-
      Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 8 of 10




production?), plaintiff’s counsel contacted the Cleveland Clinic, where plaintiff’s surgery had

occurred, and learned that no explant material had been preserved. Here again, plaintiff violated

her duty to preserve evidence, this time in violation of common law and two specific MDL Court

orders. Of the four surgeries, this most recent one involved the largest mesh extract.

       In summary, with regard to each of her four surgeries, plaintiff violated duties to preserve

and disclose the existence of mesh which had been surgically extracted. Plaintiff cannot seriously

argue that her conduct was harmless or that defendants did not sustain prejudice on account of her

violations. It is too late in the litigation process to tender the one extant sample, to say that

defendants are free to inspect it, or that all samples are the same so it doesn’t matter whether

plaintiff preserved one or four of them. It is also irrelevant that Ethicon destroyed documentary

evidence, that Ethicon’s spoliation was worse, that plaintiff herself “did nothing wrong,” that

plaintiff “did all that could reasonably be expected” by informing counsel of her fourth revision

surgery, that defendants have not called pathology experts in 16 of 17 other mesh explant cases,

that Ethicon should file an affidavit which establishes that the missing evidence is “crucial,” that

defendants could have been more persistent and timely in seeking the mesh extracts, or that

plaintiff will not object if defendants want to get the sample from Steelgate and examine it. All of

these arguments are background noise, seemingly crafted to distract attention from the real issues.

IV.    Remedy

       Sanctions for discovery misconduct and violation of discovery orders are self-executing

under Rule 37 and do not turn on the state of mind of plaintiff or her counsel. In deciding whether

to sanction plaintiff for violation of her common law duty to preserve evidence, however, the Court

also inquires into the culpability of the responsible party and the degree of resulting prejudice to

defendants.



                                                -8-
     Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 9 of 10




       On this record, the Court is not convinced that plaintiff intentionally destroyed or failed to

preserve evidence in order to prevent discovery by defendants or otherwise disadvantage their

ability to defend this case. The Court does find that plaintiff was grossly negligent in discharging

her duties under the common law. Prejudice to defendants is obvious. Accordingly, the Court

must decide what specific consequences are appropriate.

       Defendants ask the Court enter an order “barring plaintiffs’ experts from introducing any

evidence that mesh material implanted in Ms. Kieffaber was defective because it caused chronic

foreign body reaction, degradation, chronic inflammation, deformation, loss of pore size, fibrotic

bridging with scar plate formation, shrinkage, contraction, or similar condition.” Plaintiff objects

that such an order would be “at least as harsh as an adverse inference instruction,” and is unjust

because plaintiff did not personally destroy or discard evidence. Since plaintiff claims that she has

done “nothing wrong,” she offers no constructive thoughts on what consequences should ensue if

the Court finds otherwise.

       The Court is in substantial agreement with defendants’ proposed remedy, but it is overly

broad. It is not clear how examination of plaintiff’s mesh would prove that it caused plaintiff to

suffer chronic foreign body reaction, chronic inflammation or fibrotic bridging with scar plate

formation. At most, examination could reveal that plaintiff’s mesh has characteristics which cause

chronic foreign body reaction, chronic inflammation or fibrotic bridging with scar plate formation,

i.e., mesh degradation, deformation, loss of pore size, shrinkage, contraction or similar conditions.

Defendants’ motion is therefore sustained to the extent that plaintiff’s experts cannot opine that

plaintiff’s specific mesh had any of these characteristics.

       For reasons stated in Daubert rulings, plaintiff’s experts can testify to opinions that do not

depend on physical examination of plaintiff’s mesh. In other words, they can testify about



                                                 -9-
    Case 6:20-cv-01177-KHV-JPO Document 223 Filed 03/25/21 Page 10 of 10




characteristics of mesh in general, and—if the evidence establishes that the mesh in plaintiff’s

Prolift was the same mesh used in other patients—opine that (1) Prolift mesh causes chronic

foreign body reaction, chronic inflammation and fibrotic bridging with scar plate formation; and

(2) in general, mesh undergoes degradation, deformation, loss of pore size, shrinkage, contraction

and similar changes. The jury will decide whether to reasonably infer from that evidence that

plaintiff’s mesh had the characteristics in question and proximately caused plaintiff’s injuries.

       IT IS THEREFORE ORDERED that Defendants’ Motion To Exclude Evidence About

Mesh Characteristics Because Of Failure To Preserve Mesh Explants (Doc. #188) filed February

12, 2021, be and hereby is sustained, as set forth above.

      Dated this 25th day of March, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge




                                                -10-
